Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Fuster Berlingeri.
En lo esencial, estoy de acuerdo con el señalamiento que hace la mayoría en la opinión per curiam, en el caso de autos, de que el Tribunal de Circuito de Apelaciones no dispuso del recurso que tenía ante sí de una manera adecuada. En la sentencia emitida por el foro apelativo no se identifican con particularidad y precisión las controver-sias que tenía que resolver ni se adjudican las cuestiones jurídicas de modo propiamente fundamentado. Cierta-mente, el contenido limitado e inusual de la sentencia emi-tida ha hecho difícil que este Tribunal considere el recurso que se nos ha presentado, en el cual se solicita la revisión de la sentencia aludida.
Sin embargo, estimo que por la naturaleza muy particular del caso de autos, que gira en torno a una compleja y dilatada disputa sobre el preeminente y delicado asunto de qué es lo más conveniente al bienestar de unos menores, no es prudente revocar el dictamen en cuestión y devolver el asunto otra vez al foro apelativo, mientras continúan pen-dientes por otro lado algunos procedimientos en el tribunal de instancia.
Más aún, me parece que la sentencia del foro apelativo *364—incompleta como es— tiene aún así suficiente contenido y fundamentación, a la luz de lo planteado en los recursos de apelación que dicho foro tuvo ante sí, como para permi-tir que la confirmemos. Veamos.
Las partes apelantes ante el Tribunal de Circuito de Apelaciones tenían en común dos planteamientos, como bien señala la propia mayoría en su opinión per curiam. Uno de ellos, tan medular como el otro, tenía que ver con la limitada participación que le permitió el tribunal a quo a los apelantes en el procedimiento de instancia sobre la cus-todia de los menores concernidos. A dichos apelantes, que el foro apelativo identifica como “los padres afectivos” de los menores, el tribunal de instancia les permitió testificar en el pleito de custodia, pero les negó estar presentes du-rante la vista, les negó confrontar los testigos de la otra parte y les negó presentar testigos y peritos esenciales en apoyo de su propio testimonio. Los apelantes adujeron que la participación tan escasa y limitada que se les había per-mitido les impedía presentar su punto de vista adecuada-mente, les privaba de su derecho al debido proceso de ley e imposibilitaba que el tribunal pudiese determinar correc-tamente qué era lo que más convenía al bienestar de los menores aludidos. Los apelantes basaron su contención, inter alia, en lo dispuesto en el Art. 30(g) de la Ley de Protección de Menores, 8 L.P.R.A. sec. 430(g)(bis), que dis-pone, en lo pertinente, que:
Cualquier persona a quien se le encomiende ... la custodia ... de un menor, podrá comparecer y presentar su posición y ale-gaciones en cualquier caso en que se ventile la ... custodia ... del menor a su cargo.
Frente a estas cruciales alegaciones de los apelantes, que estaban corroboradas por documentos que obran en autos, el foro apelativo determinó lo siguiente:
Entendemos que la adecuada atención de este importante y complejo asunto requiere ... que se conceda una participación *365más activa a los padres afectivos y miembros de los hogares de crianza....
A base de esta determinación, el foro apelativo dicta-minó entonces que:
... los padres afectivos ... tendrán derecho a participar como parte actora o peticionaria y estarán facultados para presentar prueba testifical, documental y pericial.
El foro apelativo, pues, sí consideró y adjudicó uno de los dos planteamientos medulares que habían presentado los apelantes, aunque lo hizo de un modo muy escueto y poco esclarecido. Dicha adjudicación, aunque en extremo concisa y sin propia fundamentación, es obviamente co-rrecta y puede considerarse suficiente para disponer de los recursos como lo hizo el Tribunal de Circuito de Apelaciones. Es decir, a base de ello solamente podía dis-ponerse de las apelaciones presentadas y ordenarse, como se hizo, que se celebrara un nuevo procedimiento de custo-dia en instancia, en el cual los apelantes pudiesen tener una participación adecuada.
En resumen, pues, para mí las limitaciones de la sen-tencia del foro apelativo en el caso de autos, aunque reales, no son suficientes para revocarla y ordenar otra interven-ción más del foro apelativo, que inevitablemente resultará en demorar la necesaria adjudicación final de esta lasti-mosa contienda. Como la mayoría decreta otro curso de acción, disiento.